
May I express my gratitude for the honour of representing
for the first time, as Head of State, the independent country
of Uzbekistan at the United Nations General Assembly.
We see the United Nations as a unique institution for
the discussion and solution of the most urgent issues facing
all States and regions and the world community at large.
The United Nations is a great symbol of the good will of
nations to live in peace and accord has become a clear sign
of mankind’s spiritual progress. At a time of radical historic
transformation and growing interdependency in the modern
world, the global role and significance of the United Nations
is growing correspondingly as a political instrument for the
world in the consideration and solution of common human
problems.
Independent Uzbekistan, recognized by all States, has
now become a full-fledged member of the United Nations.
Embassies of many countries and offices of various
international agencies have been opened in the Republic. I
am pleased to acknowledge the fruitful activities of the
United Nations Office in Uzbekistan, the opening of which
was undertaken on the personal initiative of the Secretary-
General, Mr. Boutros Boutros-Ghali.
I should like to take this opportunity, on behalf of my
people and the Government of Uzbekistan, to express sincere
gratitude to the United Nations and all its Member States for
their recognition and support of my country’s independence.
Uzbekistan, with its population of 22 million,
constitutes both the geographical and political basis of
Central Asia. One of the most ancient world civilizations
emerged in the region, and this land was crossed by the
Great Silk Road. The history of my people goes back deep
into the past, being more than 3,000 years old. Once-
prosperous empires and kingdoms in the territory of ancient
Turan, Transoxania and Turkistan had a marked impact on
the development of world culture.
The cities of Tashkent, Samarkand, Bukhara and Khiva
have been known far and wide since time immemorial and
have had trade links stretching from China to Spain and
from Europe to the Indian Ocean. These cities were noted
for magnificent architectural structures and attracted
outstanding thinkers, scholars and artists from all parts of the
world. The great Tamerlane turned Samarkand into a capital
city of his empire and was famous as a patron of scholars,
philosophers, architects, poets and musicians. Spiritual,
intellectual and aesthetic values have had a profound effect
in shaping the way of life and traditional culture of our
people. We are proud of our history and revere the memory
of our great ancestors, the thinkers of the East: Al-Bukhari,
Al-Termezi, Ahmad Yassavi, Bahaudin Naqshbandi,
Al-Kworazmi, Beruni, Avicenna, Nawai, Ulugh Beg and
many others who made an invaluable contribution to world
civilization.
Having declared its independence, Uzbekistan has now
entered an era of spiritual and intellectual renaissance and
radical transformation in the economic, political and social
spheres. We have embarked on the building of a
democratic, lawful and secular society with an open-market
economy and a strong system of social welfare. There is
consent among the people of Uzbekistan on the need,
directions and forms of developing political institutions, and
there is now perceptible progress towards democratic
transformation. The new Fundamental Law of the Republic
of Uzbekistan, adopted last December, has been highly
received by independent international experts and meets the
essential criteria of a democratic constitution while ensuring
all human rights and basic freedoms of citizens. Free and
contested general elections have been held for Head of State
and the Parliament. There is a clear separation of powers in
the country, and the multi-party system is gaining strength.
Our people have regained their freedom following more
than 100 years of oppression and now have an opportunity
to decide their own destiny, develop their culture and bring
about their spiritual renaissance. The Republic, inhabited by
people of more than 100 nations and nationalities, provides
all ethnic groups with broad and equal opportunities for the
development of their national cultures, traditions and
languages. We are proud that, despite the difficulties of
transition, Uzbekistan has been able to preserve political
stability, peace and ethnic accord.
The Republic of Uzbekistan is a country of great
potential, unique natural resources and a promising future.
About half of its population is below the age of 18. It is
third in the world in cotton production, eighth in gold
extraction, tenth in the production of copper and is among
the leading nations in deposits of rare metals and strategic
raw materials. Uzbekistan possesses huge energy resources
and has much more to offer the world market. It has long
traditions of craftsmanship, trade, commerce and farming
and is a great country for tourism. The Republic has a
powerful scientific, intellectual and spiritual potential.
Research carried out by our scientists in the fields of
mathematics, physics and biology has won renown far
beyond the region. But our principal wealth is an open,
hard-working, hospitable and proud people noted for its
sense of honour and dignity.
Free Uzbekistan has chosen its own path to reforming
society and has elaborated its own model for transition to a
democratic society and a free market economy. At the same
time, we are quite aware that the Republic - which earlier
served as a raw-materials appendage of the former Soviet
Union, exporting cheap raw materials and importing
low-quality finished products - with a hypertrophied
economy and devastated environment, can hardly be
expected to overcome in a short span of time the situation it
has inherited. Given the high birth rate, acute problems of
employment and considerable material difficulties, economic
and spiritual development can be expected to outstrip
political transformation. We must work out a solid legal
foundation, educate people in living in a law-abiding society,
encourage tolerance of diverse views and opinions and,
above all, change the mentality of the people, whose outlook
was shaped by the command-administrative and
totalitarian-distributive system we lived under for the last
74 years.
Any other approach, or a thoughtless acceleration of
events, may lead to conflicts and civil confrontation in many
countries of the former socialist camp. As we have seen,
such approaches have led to civil confrontation, inter-ethnic
clashes and the further proliferation of problems, rather than
to their solution, and may discredit the very idea of a free -
market economy and democratic reform. This can be seen
quite clearly from the examples of those countries that are
now going through a very difficult time in their history. It
has become evident today that there are no universal models
of social and economic development that are equally
acceptable to all countries. There seems to remain no
marked difference between the orthodox concepts of
capitalism and socialism. The need has emerged to shape
new and free thinking without ideological indoctrination,
which would reveal the entire diversity of the forms and
ways for each country’s transition to an entirely new
condition.
Taking into consideration the concrete situation,
mentality and traditions of the Uzbek people, we have
proclaimed five basic principles of our reform. First, we
have proclaimed the priority of the economy over politics
and the de-ideologization of both domestic and external
Forty-eighth session - 28 September l993 3
economic relations. Secondly, we consider that the State
needs to play the role of main reformer and initiator of
democratic transformation in our Republic during the
transition period. Thirdly, we proclaim the preservation of
law and order and the supremacy of law. Fourthly, we
believe it is of exceptional importance to have a strong
social policy protecting the interests of all citizens, especially
the neediest and those requiring Government support.
Finally, we believe the transition to free-market relations will
have to be carried out gradually, on an evolutionary basis.
A popular saying in our country goes, "Never destroy the old
house before you have built a new one."
Social stability and State security are vital factors in
democratic reform. Hardly any other problem can be solved
without them. Uzbekistan has steadfastly and consistently
supported security and stability in all regions, especially in
our own, Central Asia. The specific characteristics of our
region and its geopolitical situation are such that negative
developments may trigger world-wide instability. Suffice it
to say that about 60 million people associated with various -
and I stress, various - ethnic and religious groups live in
Central Asia. Both nuclear and conventional arms of
tremendous destructive force have been accumulated in this
region, and any violence may result in disasters of
unforeseeable magnitude.
In this connection, one cannot avoid discussing the
situation in Tajikistan and on the Tajik-Afghan border. One
could argue about the political interests of the parties
involved; however, there is no doubt that the bloody conflict
in Tajikistan has arisen as a result of the unlawful efforts of
one of the sides to seize power through the force of arms
and intimidation and maintain it on the basis of continued
material and ideological interference from the outside. Thus,
numerous political forces and different parts of the
population have become involved in this armed conflict. It
has been internationalized also because financial and
logistical support of anti-government fighting units with
military equipment, as well as training centres, were located
beyond the borders of Tajikistan.
The Government of Uzbekistan is concerned at the
continued conflict in Tajikistan and on the Tajik-Afghan
border, primarily because for centuries the peoples of Central
Asia have been linked by close economic, spiritual and
cultural relations. At the present time, there are in essence
no real borders in the classical sense among the countries of
the region. That is why any outbreak of conflict for purely
geographical reasons may affect the whole region.
We are also concerned at the uncontrolled accumulation
of modern arms in huge quantities. Where do they come
from, and who is arming the extremists and terrorists? What
is the world community doing, and what should it do to
prevent the flow of arms into zones of fratricidal conflict?
These burning issues, which affect millions of people and
entire nations, are awaiting a solution.
The problem of Tajik refugees has become extremely
serious as their conflict escalates. Tens of thousands of
peaceful people have been compelled to leave their homes.
Uzbekistan is sending food products, medicine and other
vital necessities to Tajikistan and is encouraging the return
of the refugees, and through the United Nations office
supports the United Nations High Commissioner for
Refugees for the rendering of humanitarian assistance.
Uzbekistan resolutely condemns extremism, terrorism,
religious fanaticism and fundamentalism in any form. It is
in favour of the peaceful resolution of conflicts by political
means, of holding negotiations between opposing parties, and
of non-interference in the internal affairs of sovereign States,
and it is prepared to render further humanitarian assistance
to the Tajik people, primarily to refugees returning from
Afghanistan. In the early stages of the conflict in Tajikistan,
Uzbekistan twice drew the attention of the Secretary-General
of the United Nations, Mr. Boutros Boutros-Ghali, to the
urgent need for thorough consideration of the situation and
its settlement within the framework of the United Nations.
We are grateful to the United Nations and to the
Secretary-General for their prompt response to the concern
we expressed and for their efforts to settle the conflict. We
believe that the international community will properly
appreciate this contribution to peace. A United Nations
mission headed by Mr. Kittani, the Secretary-General’s
Special Envoy, has been working fruitfully in the region.
Data collected by the mission have, in our view, provided
an opportunity to draw objective conclusions as to the nature
and the driving forces of the conflict at a meeting of the
United Nations Security Council.
Nevertheless, there is hardly any basis today on which
to talk about sufficient attention being paid to the situation
on the Tajik-Afghan border in the light of the current
situation in Tajikistan as well as in Afghanistan. We have
not understood the scale and potential of this conflict and its
globally devastating consequences. I should like to take this
opportunity to appeal to participants in this session of the
General Assembly to express their constructive views on
ways of solving this problem.
4 General Assembly - Forty-eighth session
Uzbekistan would welcome the convening of a standing
United Nations seminar on security, stability and cooperation
in Central Asia. Tashkent, a city with peacemaking
traditions, steeped in the spirit of international cooperation
and ethnic accord, is prepared to be the venue for this
seminar. In accordance with Article 52 of the United
Nations Charter, the parties involved could discuss, within
the framework of the United Nations seminar, the
possibilities of setting up an effective system of regional
security in Central Asia.
Such a system could contemplate measures for the
preservation and restoration of peace in case of conflicts and
wars, including collective sanctions of a diplomatic,
financial, economic and other nature against those who
today would venture to violate peace and existing borders,
and produce recommendations for the United Nations on the
establishment of stability and lasting peace in this region.
Uzbekistan supports the idea of a new role for the
United Nations as a global institution in safeguarding
security on Earth, which was advanced by the Secretary-
General of the United Nations, Mr. Boutros Boutros-Ghali,
in his "An Agenda for Peace" (A/47/277), which he outlined
in the Security Council on 31 January 1992. We invite the
Secretary-General to pay a visit to the Central Asian region,
including the Republic of Uzbekistan. I am sure that the
authority of the United Nations and the Secretary-General
will make it possible to prevent the negative development of
events in the region.
In "An Agenda for Peace", Mr. Boutros Boutros-Ghali
attaches great importance to preventive diplomacy in today’s
world, which coincides fully with our own view. From this
lofty international rostrum, I wish to call upon the United
Nations to strengthen further its peacemaking work,
specifically in zones of emerging conflicts.
It must unfortunately be admitted that, in many cases,
authoritative international agencies react to conflict situations
not when - speaking figuratively - they smell smoke, but
only afterwards, when the fire has already flared up and is
almost impossible to put out. To prevent the escalation of
conflicts, the international community should abandon the
role of passive observer it so often plays and instead adopt
the stance of an active peacemaker.
It would be expedient in this regard to establish a
special group under the United Nations Security Council to
analyse and forecast emerging international conflicts for the
purpose of rapidly preparing recommendations for the
Security Council, other United Nations agencies and the
world community so that the necessary measures can be
taken.
Current realities in the world today show that the
security of one nation cannot be guaranteed at the expense
of another State and that regional security can be viewed
solely in concert with global security. On this basis,
Uzbekistan is in favour of the total abolition of nuclear
weapons. The Treaty on the Non-Proliferation of Nuclear
Weapons will have to become a more efficient treaty,
unrestricted by any time limits. Our Republic will actively
participate in preliminary negotiations for the preparation of
a conference on the prolongation of this Treaty. Uzbekistan
is a staunch supporter of proclaiming Central Asia a
nuclear-free zone.
We are firmly determined also to hold negotiations on
signing the chemical weapons Convention. Uzbekistan
considers that we need international control over the
proliferation of chemical and bacteriological weapons in
Central Asia.
I should like to draw particular attention, among other
top-priority problems, to the question of stepping up our
common efforts against narcobusiness. We would like to see
a large-scale cooperation in the struggle against this scourge,
this white death. It is a secret to no one that a large
percentage of the narcotics consumed throughout the world
are produced in and transported through Central Asia.
Concentration of narcobusiness in a single region alone
provides sufficient ground for the world community to focus
its efforts on the elimination of this horrible business.
Uzbekistan is ready to cooperate in this area with all
interested countries and organizations. We would welcome
the establishment, under the aegis of the United Nations, of
a regional commission on Central Asia for the coordination
of joint efforts in the fight against narcobusiness.
We also favour greater United Nations involvement in
controlling the environment and preventing global ecological
disasters, and we are ready to facilitate the implementation
of that noble mission by all available means.
Like so many regions of the planet, Central Asia faces
an ecological disaster on an unprecedented scale. First and
foremost, there is the tragedy of the Aral Sea. In recent
years it has lost two thirds of its volume, its water table has
shrunk by half and its shoreline has retreated 80 kilometers,
the content of mineral salts has increased fourfold, 2 million
hectares of arable land have become desert, and sandstorms
range at distances greater than 300 kilometers from it. All
this adversely affects the sanitary and health situation in the
Forty-eighth session - 28 September l993 5
region. In its ecological and socio-economic consequences,
the problem of the Aral Sea, according to United Nations
experts, is one of the major calamities of the twentieth
century.
The death of the Aral Sea may have unpredictable
affects the whole world. We appeal to the world community
to render assistance in saving the Aral Sea and the adjoining
zone. In light of the global nature of this disaster,
Uzbekistan would appreciate the establishment of a United
Nations special commission on the Aral Sea which, in
coordination with the region’s Governments, and through
United Nations channels, would attract international
resources and opportunities for the solution of this ecological
tragedy. As a first step, this commission could hold an
international conference under United Nations aegis in
Nukus, bordering on the Aral Sea.
Uzbekistan became independent at the end of the cold
war. This new epoch requires a new and sober assessment
of all problems facing the United Nations and the world
community. We are concerned by the growing suspicion
between the advanced countries of the North and the
developing countries of the South. We regret that the former
ideological intolerance between East and West is now being
replaced by ethnic and religious intolerance. We are also
concerned about the growing trend towards fundamentalism,
extremism and terrorism.
In our view, under the circumstances, the United
Nations should be the world’s principal tool for the
prevention of new hotbeds of confrontation which could
jeopardize human progress. We believe that urgent and
effective measures are now necessary so that a key organ of
the United Nations - the Security Council - can adequately
reflect the socio-economic, ethno-cultural, religious and
spiritual diversity of today’s world; its currently conservative
structure should be reconsidered.
The world’s nations are on the threshold of a new
millennium. They want to face a bright, promising future
and leave behind the cataclysms of past global ideological
confrontation. There is growing conviction that there is no
alternative to peace, cooperation and universal security.
What will the future of mankind be like? What kind of
new era is opening? Will it succeed in overcoming the
heavy legacy of the past? Will it achieve openness and
sincerity in inter-State relations, eliminating mutual
suspicion, distrust and diktat, particularly the latter? The
future of the community of nations depends on the answers
to these questions. Uzbekistan is determined to progress
steadily towards the achievement of its national objectives,
in harmony with the common interests of the world
community and the deep democratic processes that
characterize the current level of its development. The Uzbek
people are aware that hard times still lie ahead but they are
assured of a great future in the single family of mankind.
